WinboeNE, J.
Though there are set out in the record, and discussed in the brief of defendant filed in this Court other assignments of error, the “question presented” on this as stated in said brief relates only to the action of the court in denying the motion of defendant for judgment as of nonsuit on the count charging larceny.
As to this, a reading of the record discloses sufficient evidence of facts and circumstances bearing thereon to take the ease to the jury, and to support a verdict of guilty so returned by the jury.
Moreover, the other assignments of error do not show error. While an excerpt from the charge of the court contains an apparent lapsus linguce, which, if not corrected, might have been harmful to defendant. However, the charge as a whole is not contained in the record. Hence, it will be presumed that the trial judge correctly charged the jury. S. v. Jones, 182 N.C. 781, 108 S.E. 376; S. v. Brooks, 225 N.C. 662, 36 S.E. 2d 238; S. v. Wooten, 228 N.C. 628, 46 S.E. 2d 868.
In the judgment below, we find
No error.